DETAILED ACTION
This Office Action is in response to the amendment filed 9/14/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Kaul et al. (US 2018/0315398).  Kaul discloses a host processor that allocates machine learning work/commands/instructions to a GPU, wherein a machine learning specific instruction on a GPU is fetched, decoded and routed to a compute block comprising a fused floating-point multiply-add unit, wherein a floating-point addend is shifted by a right shift amount based on the exponents of the floating-point operands, and the floating-point product is summed with the addend and the resulting sum is shifted by a left shift amount.  However, Kaul at least fails to teach converting a log-domain number to a linear-domain number via a look-up table, and inputting the converted linear-domain number to an exponent adjustment computing module which determines and applies an adjustment factor (or shift/scale amount) to the converted number, such that the adjusted linear-domain number is able to be encoded in a number of bits in memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182